At the oral argument before the whole court, counsel for appellants, in effect, conceded that the trial judge was right in stating that there was nothing more than a bare suspicion that Marston, the insured, was under the influence of liquor at the time of the accident. Neither counsel for appellants nor respondents argued the matter before the court En Banc, both apparently assuming that this court would consider that issue unimportant and correctly decided. From the record in this case, it certainly is plain that there was nothing more than a mere scintilla of evidence that Marston was drunk or under the influence of liquor at the time of the collision, which is not legally sufficient. *Page 58 
In all other respects, as to the main issue, I concur with the majority.
The judgment should be affirmed. I therefore dissent.